U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                           ________________________

                               No. ACM S32584
                           ________________________

                              UNITED STATES
                                  Appellee
                                       v.
                         Donovan T. SNOW
              Airman Basic (E-1), U.S. Air Force, Appellant
                           ________________________

        Appeal from the United States Air Force Trial Judiciary
                           Decided 19 August 2020
                           ________________________

Military Judge: Jennifer E. Powell.
Approved sentence: Bad-conduct discharge, confinement for 100 days,
and a reprimand. Sentence adjudged 20 December 2018 by SpCM con-
vened at Mountain Home Air Force Base, Idaho.
For Appellant: Major M. Dedra Campbell, USAF.
For Appellee: Lieutenant Colonel Brian C. Mason, USAF; Major Dayle
P. Percle, USAF; Mary Ellen Payne, USAF.
Before POSCH, RICHARDSON, and MEGINLEY, Appellate Military
Judges.
                           ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
PER CURIAM:
    A special court-martial composed of a military judge sitting alone, convicted
Appellant, in accordance with his pleas and pursuant to a pretrial agreement
(PTA), of five specifications of absence without leave in violation of Article 86,
Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 886; three specifications
of dereliction in the performance of his duties in violation of Article 92, UCMJ,
10 U.S.C. § 892; one specification of wrongful use of marijuana, in violation of
                    United States v. Snow, No. ACM S32584


Article 112a, UCMJ, 10 U.S.C. § 912a; and one specification of breaking re-
striction in violation of Article 134, UCMJ, 10 U.S.C. § 934. 1 Charge IV and its
specification, alleging a violation of Article 128, UCMJ, 10 U.S.C. § 928, was
withdrawn and dismissed with prejudice following the acceptance of Appel-
lant’s pleas of guilty to the other charges and specifications in accordance with
the terms of the PTA. The military judge sentenced Appellant to a bad-conduct
discharge, confinement for 100 days, and a reprimand. The convening author-
ity approved the adjudged sentence.
    Appellant does not challenge the findings or sentence of his court-martial,
and we find them correct in both law and fact. See Article 66(c), UCMJ, 10
U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000). Instead,
Appellant asserts error in the court-martial order (CMO) in that it fails to cor-
rectly summarize some of the charges and specifications in accordance with
Rule for Courts-Martial (R.C.M.) 1114(c)(1). Specifically, Appellant states the
alleged location and timeframe are missing from Specifications 1 through 5 of
Charge I, 2 Specifications 1 through 3 of Charge II, and the Specification of
Charge V. Additionally, the Specification of Charge III omits “2018” after “1
September.” Appellant contends these omissions fail to accurately summarize
the charges. We agree.
    The standard of review for determining whether post-trial processing was
properly completed is de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F.
Ct. Crim. App. 2004) (citing United States v. Kho, 54 M.J. 63, 65 (C.A.A.F.
2000)). In this case, the record is clear and none of the noted errors require new
post-trial processing. Appellant has not alleged, nor do we find, these errors
materially prejudiced a substantial right. We direct a corrected CMO to include
the language of the alleged location and proper timeframes in Specifications 1
through 5 of Charge I, Specifications 1 through 3 of Charge II, and the Speci-
fication of Charge V, and to include “2018” following the charged timeframe of
“1 September” in the Specification of Charge III.
    The approved findings and sentence are correct in law and fact, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c).




1All references in this opinion to the Uniform Code of Military Justice and Rules for
Courts-Martial are to the Manual for Courts-Martial, United States (2016 ed.).
2Each specification of Charge I listed on the CMO properly identifies when Appellant’s
absence ended, but does not identify the date on which Appellant absented himself.


                                          2
             United States v. Snow, No. ACM S32584


Accordingly, the findings and sentence are AFFIRMED.


               FOR THE COURT



               CAROL K. JOYCE
               Clerk of the Court




                                3